OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN




                                                 .
    Eonorrblr           Ohrrlor tr lIam@l&                        Pa@ 2


            0f th0ir t0m or 0rri0e du                                      b0 d.Mndod or thofi:
           BMdm.
                  "It10   tory urgont that1 ht. roa.thLryon
            thir  ita   a00it •~ a000 orri0irlO  00nt-4 that I
           u 0rerrtappiJhg     y authorltyr They aair that I
           & o no t h a m l right to p nr um  that th e a m a 0
           iadsbtedor that ii %br rn I oamot wI thhold
           tholr ealarlor boowwc, I boy uo on (I salarf Barlr.
           Tour early npt       will bo Qnrtly approolatod.~
                 m ooaddoratioa    or tho quemtl0.n ~ropouadrdby you
    and   or thr  propor anmr    to bo -do  thereto by thirdepart-
    -at      i0 tbinlr thtf X0 8hOtdd first birOat gOUr IP&MtiOIL t0 ’
    tho   hmltrtiona               plaor& upon the Attorney                           Ooneral bf       Artlola
    S;g      fomon~r              Anaotatod OlrlA statutu,                            nheroin’lt       lr pro-
          6, in~o fu               l    oouaty          Audita r          a n    o o no er ne& that
                                                                                               ,    th o
    Attormy‘oononl     wmll &iv. tfiQI uritton  rdriso upon my
    quortlon . . .. . touohing tholr orfioial  butlee.-  It 18 not
    proper Wt     thi8 d~parW6nt m&allrdrirr oonolurlt*ly upon
    oontrororrlal   matter8of raot.
                        or Artiole391% protldrr:
                        0eotloa         7
              *AUIDSL~U  ibarnrm wia 0rri00r~8 surf
           Puna
              or runa, hall k priaoutw onnrrum
            lpprotod              br the     louaty             auditor la oountlor.
                                                                                   hat-
                    a oounty auditor                       othonlw              all   o&lm    yolnrt
            u-d fima&aU
            '"4                 I hme been anditod nnd lp-
                                             firm
            protad by the ~"Qonululoaers'Sourt of rdd ooautr
            and        tb    moaler &all be dlrbursod oliruoh qqrorrd
            rlaiu           br     nrrents              dram by the oounty tnm!ror
            on mid           ruad,

                  rHo- ransia; ehall bo d.mun on ~14 ha& ol
            fdr    in taror of any pa-eon ladobkd to tho
            8tat9, oounty, or to raid fund or la favor    of
            hlr a&at; or arrigroo    until rush (kbt ir paid.*
                        Underthe pmtlrlonr                        of Seotloa           7 Art1010 3912ar
    aupra, it la             l parant            that      *no    wrrant           ahalf be drawn on raia
    rpnd 0f rp;nd0 %                   favorof            oay    poraon         ladobtod to Wm state,




-
00utf,          or to mid fund Or ln mot                                         or hir        went     or      a*
r&no.           until rush debt 18 gald.

                       Oodu        the far                    mmtrd, mo amuw                        that youI
u    county            rudltor           in    ruait     c     thr loeounta of              the .vrriou8
lo \p lty
      effirlrb                         named horain,              have loud             and dotambrd    that
luoh 0srioialr                    ~0      m0bt04             to   thr d/or oomty
                                                                               orriwr~r                                     1
S~UYwnb0~rwr.                                      If thir rtrunptlon lr true,   than it
lr y o ur        duty         l    oounty auditor                 ua do r saotloa              7      Artio&o 39120,
to rrrwe               to ap matO the                   rrlary     warmat              of    raidOoturtl             Off-
lolalr until II Pd                       debt or drbtr aro paid.                            In oonneobloa
with the forrgolng,                           we dlrrdt your                att~tion           to the oan             of
shsraan,          rt        al.    ts,        Eat&or,         299,&X,             28        rhoro     n dlrour-
ri0n       0f    MO         purp080           0s   l ririlar            rtatuh         10    round.
                       Trusting           that the rongoing                       fully anrrer~.your                  in-
QUir y, M              lo




                                                                                   Youra T,rf           truly